USCA4 Appeal: 21-2174      Doc: 9         Filed: 01/10/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2174


        In re: KEVIN A. BAKER,

                            Petitioner.



                       On Petition for Writ of Mandamus. (3:06-cr-00219-REP-1)


        Submitted: January 4, 2022                                        Decided: January 10, 2022


        Before NIEMEYER, MOTZ, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Kevin A. Baker, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2174       Doc: 9         Filed: 01/10/2022      Pg: 2 of 2




        PER CURIAM:

               Kevin A. Baker petitions for a writ of mandamus, alleging that the district court has

        unduly delayed acting on his motion for a sentence reduction under Section 404 of the First

        Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. He seeks an order from this court

        directing the district court to act. Our review of the district court’s docket reveals that the

        district court has granted Baker’s motion. Accordingly, because the district court has

        recently decided Baker’s case, we deny the mandamus petition as moot. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                 PETITION DENIED




                                                      2